DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections Withdrawn
The objections to claims 1, 8 and 21, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment corrects the claim texts as appropriate.  
The objection to claims 2, 4, 6, 7, 9-12, 15 and 23, because they encompassed both allowable subject matter (the elected species) as well as subject matter which had not yet been searched, is withdrawn.  The objection is moot (vide infra).  

112(a) Rejections Withdrawn
The rejection of claims 13, 14, 16-19, 21, 22 and 24-27 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it is now enabled.  

112(b) Rejections Withdrawn


102 Rejections Withdrawn
The rejection of claims 1, 3, 5 and 8 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

Markush Search
Inventor having overcome the outstanding art rejection, the search was therefore expanded as called for under Markush examination practice, a compound-by-compound search.  This resulted in all remaining species being searched and deemed free of the prior art. 

Allowable Subject Matter
Claims 1-27 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The keys to the instant invention are the Markush group of Formula (I) and the liposomal formulations of Markush groups (I) and (II).  The closest prior art is the prior art of record.  During the course of prosecution, inventor has narrowed the scope of the claimed invention such that it no longer reads on the cited art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/19/2022